DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a CIP of 15/989,725 filed on 05/25/2018, which is now PAT 11058430 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 20 recites the limitation "the neck of the aneurysm" in 10 on page 32.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 14-16, 18-19 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by US 2009/0287294 to Rosqueta et al. (Rosqueta).
Rosqueta teaches:
Claim 1:  A braid for occluding an aneurysm (70, Fig. 4A), the braid comprising: a proximal expandable portion (76, Fig. 4A) capable of moving from a collapsed state within a microcatheter (110, para. 0019, the implant can be deployed through a catheter using a pusher) to a deployed state within the aneurysm (Fig. 4A), wherein in the deployed state, the proximal expandable portion (76, Fig. 4A) forms a proximal sack sealing about a neck of the aneurysm (Fig. 4A, para. 38 of the Summary Invention discusses how the proximal cap/flap having braided layers contacting the opening and neck of the aneurysm for occlusion/sealing of blood flow); a junction (Fig. 4A reproduced with annotation below) disposed at a distal end of the proximal expandable portion (76, Fig. 4A); and a distal expandable portion (80, Fig. 4A) connected to the junction and distal of the proximal expandable portion (Fig. 4A), wherein the distal expandable portion is capable of moving from a collapsed state within the microcatheter 
Claim 19:  A system for treating an aneurysm (Fig. 4A), the system comprising: a microcatheter (110, Fig. 4A); a delivery tube (100, Fig. 4A) translatably disposed in the microcatheter; and a braid (70, Fig. 4A) detachably connected to the delivery tube (100, Fig. 4A) and slideably disposed within the microcatheter (110, Fig. 4A)  in a collapsed state (para. 0019, the implant can be deployed through a catheter using a pusher) and distally translatable from within the microcatheter to a deployed state (Fig. 4A), the braid comprising: a proximal expandable portion (Fig. 4A reproduced with annotation below) capable of moving from the collapsed state within the microcatheter to the deployed state within the aneurysm, wherein in the deployed state, the proximal expandable portion forms a proximal sack sealing about a neck of the aneurysm (Fig. 4A); a junction (Fig. 4A reproduced with annotation below) disposed at a distal end of the proximal expandable portion; and a distal expandable portion (Fig. 4A 

    PNG
    media_image1.png
    750
    630
    media_image1.png
    Greyscale


Claim 14:  A porosity of the proximal expandable portion (76, Fig. 4A) is less than a porosity of the distal expandable portion (80, Fig. 4A) (Claim 1 of Rosqueta states the ball-distal expandable portion is a single layer of braid, whereas plurality of layers of braid adjacent to the aneurysm neck for enhance occlusion.  Para. 38 in the Summary of the Invention discuss about the braid cap/flap can be provided with additional braid layers where occlusion of blood flow is critical or one or more braid caps/flaps can be placed at the proximal end of the ball/distal expandable portion).
Claim 15:  The distal expandable portion (80, Fig. 4B) alone is capable of completely filling the aneurysm in the deployed state.
Claim 16:  The junction (Fig. 4A reproduced with annotation above) is a radiopaque band visible under fluoroscopy (50, para. 0075).
Claim 18:  The distal expandable portion (80, Fig. 4A) is configured to be deployed first into the aneurysm to anchor against an aneurysm wall.
Allowable Subject Matter
Claim 20 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding base claim 20, the prior art fails to disclose, in combination with other limitations of the claim, a method of delivering an occlusive device to an aneurysm comprises the step of proximally translating the distal sack causing the proximal sack to invert into itself.
The prior art US 2009/0287294 to Rosqueta et al. discloses braid-ball embolic devices having a distal expandable portion filling the aneurysm and a proximal .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 2-13, 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 2-3 and 8, the prior art Rosqueta fails to disclose once the proximal and distal expandable portions are in deployed state, proximally translating the distal expandable portion to cause the proximal expandable portion to move to an inverted configuration.  Even though this is functional language, the implant in Rosqueta discloses that the distal expandable portion is being compressed while still mounted over the pusher deploy the flap/proximal expandable portion.  There is no teaching whether or not the distal expandable portion of Rosqueta is capable of being pulled proximally to cause the flap to expand.  Claims 4-7 also rejected to depending on rejected claim 3.  Regarding claim 9, Rosqueta also fails to disclose one or more coils connected to the distal expandable portion.  Claims 10-13 also rejected for depending on rejected claim 9.  Regarding claim 17, Rosqueta fails to disclose the distal expandable portion is made of a single layer mesh with an open distal end.
There are prior arts cited in the PTO-829.  Some are considered pertinent to the claimed invention and thus cited herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG SON H DANG/Primary Examiner, Art Unit 3771